Case 20-11490-JDW   Doc 49    Filed 01/13/21 Entered 01/13/21 11:28:32   Desc Main
                             Document      Page 1 of 6
Case 20-11490-JDW   Doc 49    Filed 01/13/21 Entered 01/13/21 11:28:32   Desc Main
                             Document      Page 2 of 6
Case 20-11490-JDW   Doc 49    Filed 01/13/21 Entered 01/13/21 11:28:32   Desc Main
                             Document      Page 3 of 6
Case 20-11490-JDW   Doc 49    Filed 01/13/21 Entered 01/13/21 11:28:32   Desc Main
                             Document      Page 4 of 6
Case 20-11490-JDW   Doc 49    Filed 01/13/21 Entered 01/13/21 11:28:32   Desc Main
                             Document      Page 5 of 6
Case 20-11490-JDW   Doc 49    Filed 01/13/21 Entered 01/13/21 11:28:32   Desc Main
                             Document      Page 6 of 6
